Citation Nr: 0111699	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  00-14 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1969 to 
February 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1998 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO), wherein a claim for service connection 
for post-traumatic stress disorder was denied as not well 
grounded. 


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The appellant identified two 
private treatment providers who were contacted by the RO in 
order to develop their treatment records.  Both providers 
indicated that they had been treating the appellant for post-
traumatic stress disorder, however each only provided a 
letter to that effect.  The actual treatment records should 
be developed.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (conforming with DSM-IV 
or supported by the findings on the examination report); a 
link, established by medical evidence, between current 
symptoms and an inservice stressor; and credible supporting 
evidence that the claimed inservice stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to this 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (2000).  

The Board will not order a VA examination since the appellant 
and his representative have indicated that the appellant 
would not report for examination.  Furthermore, the appellant 
has previously failed to report for a VA examination that was 
scheduled at his request.  Accordingly, this Remand serves as 
notice to the appellant that although he has submitted 
evidence of a post-service post-traumatic stress disorder 
diagnosis, competent evidence of a post-traumatic stress 
disorder that conforms with DSM-IV criteria or that is 
supported by findings on an examination report has not been 
presented.  Additionally, medical evidence of a link between 
his current symptoms and an identified inservice stressor has 
not been presented.  If the appellant has or can obtain 
competent evidence that cures these evidentiary defects, he 
must submit them.

The appellant's service records do not establish combat 
service.  Therefore, in order to prevail on his claim, there 
must be credible supporting evidence that the claimed 
inservice stressor(s) occurred.  The appellant failed to 
respond to a stressor development letter sent to him by the 
RO in May 1998.  He has since provided the names of some 
friends that were killed in action in Vietnam, but did not 
indicate if he had witnessed any of these deaths.  He has 
also provided some general statements regarding his Vietnam 
service stressors.  This Remand serves as notice to the 
appellant that he must provide a statement to the RO that 
specifically details his alleged inservice stressors 
including names, dates, locations, units of assignment and 
details regarding his experiences in order to enable the RO 
to conduct a meaningful attempt to confirm these stressors.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should obtain the psychiatric 
treatment records from Prime Care Medical 
Center and Quinco Mental Health Center.

3.  After receipt of a statement from the 
appellant that details his alleged 
inservice stressors, the RO should submit 
a request for stressor verification to the 
U.S. Armed Services Center for Research of 
Unit Records and any other appropriate 
agency.

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




